DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 2 is amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 also recites that the openings are 90 degrees with respect to each other and lying along two symmetry axis that are orthogonal to each other.  The examiner interprets (as shown in the rejection) this to mean that the openings along one axis are 90 degrees to the openings along the other orthogonal axis.  However, it appears that applicant is arguing that all the openings are 90 degrees relative to each other.  The examiner submits that the openings along the same axis are not arranged 90 degrees relative to each other.  Thus, the scope of the claim is unclear.  

    PNG
    media_image1.png
    340
    633
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7 and 12 is/are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by EP 2 653 068 to Cattaneo.
Regarding claim 1, Cattaneo ‘068 discloses an attachment for furniture feet adjustable in height with respect to a piece of furniture, comprising: a body 34 provided with a seat 40 adapted to firmly receive an upper end of a foot 35 adjustable in height; and four pass-through openings 41 for the passage of a maneuvering tool U of an adjustment mechanism of at least one additional foot 35 

    PNG
    media_image2.png
    523
    235
    media_image2.png
    Greyscale

Regarding claim 3, Cattaneo ‘068 discloses wherein said four pass-through openings 41 are provided with countersinks 42 for the passage of a tip of the maneuvering tool (Figs. 11, 13 and 24).
Regarding claim 4, Cattaneo ‘068 discloses wherein said body has hooking and fixing elements 38/39 to a bottom 32 of the furniture 30 (Fig. 2).
Regarding claim 5, Cattaneo ‘068 discloses wherein said hooking and fixing elements are defined by an expansion plug 38/39, arranged according to an axis of the bottom.
 	Regarding claim 6, Cattaneo ‘068 discloses wherein said hooking and fixing elements are defined by four pass through holes (holes support pins or could support a screw - see below) configured to receive screws or other fixing elements 38/39 to the bottom 32 of the furniture 30 (Fig. 1).

    PNG
    media_image3.png
    272
    288
    media_image3.png
    Greyscale

Regarding claim 7, Cattaneo ‘068 discloses wherein said body 34 has a square-shaped, circular, or round cross-section (col. 3, para 21, line 3).	
Regarding claim 12, Cattaneo ‘068 discloses wherein said body 34 is a single front/rear, right/left piece adapted to receive front/rear, right/left feet.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 11 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over EP 2 653 068 to Cattaneo.
Regarding claim 8, Cattaneo ‘068 discloses wherein said body is made of a plastic (col. 3, para 21, line 2) material and for that body to be produced by molding is obvious and well known in the art because it allows for high efficiency and fast production.

Regarding claim 11, Cattaneo ‘068 discloses wherein said body could be square (col. 3, para 21, line 3) and thus a square body would have four identical sides, such sides could favor a correct positioning thereof depending on the user.

Allowable Subject Matter
Claims 2 and 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/19/21 have been fully considered but they are not persuasive. 
Applicant argues that the openings 41/42  in Cattaneo are not arranged 90 degrees with respect to each other.  The examiner submits that the claims were interpreted to mean that the 90-degree placement of the openings was a comparison between the openings on one axis versus the openings of the other orthogonal axis, as shown in applicant’s drawings.  Otherwise, all the openings in applicant’s disclosure are not 90 degrees to each opening.  See above 112 rejection.


    PNG
    media_image4.png
    525
    235
    media_image4.png
    Greyscale


Clearly an axis as drawn between the openings 41/42 denote 90-degree arrangement of the openings along one axis versus the openings along the other orthogonal axis.  Note that the openings 42 are accessible from the edge through two pairs of radial passages 43, 43' and 44, 44' (para 0023-0025). 
The countersink, which is simply a rim of an opening, is the rim of opening 42 (see rejection of claim 3).  
The hooking and fixing elements are simply second pass through holes that are configured to receive screws or other fixing elements 38/39 (see annotation above).
Regarding claim 11, the examiner must rely on the wording of the public EP application which is refers to a square shape or an L-shape which has been prior art since 2013.  
Further, the examiner is reading the language in the alternative which would suggest an alternative configuration.  The paragraph suggests a square or L-shape noting that the L-shape is further 

    PNG
    media_image5.png
    181
    483
    media_image5.png
    Greyscale


The rejection of claims 1, 3-8, 11 and 12 is maintained.   Applicant’s arguments necessitated a new 112 rejection.  Claims 2, 9 and 10 have allowable subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA E MILLNER/               Primary Examiner, Art Unit 3632